IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                         :   ID No. 1205025968A
                                          :   In and for Kent County
                v.                        :
                                          :   RK12-06-0541-01 DDeal Tier 4 (F)
ANSARA M. BROWN,                          :   RK 12-09-0213-01 CCDW (F)
                                          :   RK12-09-0214-01 PDWDCF (F)
             Defendant.                   :   RK12-09-0216-01 Consp 2nd (F)
                                          :   RK 12-09-0211-01 PossMarj+AF(M)


                                        ORDER

                               Submitted: March 22, 2018
                                 Decided: April 6, 2018

      On this 6th day of April, 2018 upon consideration of Defendant Ansara Brown’s
(“Mr. Brown’s@) Motion for Postconviction Relief, the Commissioner=s Report and
Recommendation (the “Report”), Mr. Brown’s appeal, and the record in this case, it
appears that:
      1.    Mr. Brown was found guilty, following a jury trial on September 11, 2013, of
one count of Drug Dealing Tier 4, 16 Del. C. § 4752(1); one count of Possession of
Marijuana with Aggravating Factors, 16 Del. C. § 4764(1); one count of Tier 5
Possession, 16 Del. C. § 4752(3); one count of Carrying a Concealed Deadly Weapon, 11
Del. C. § 1442; one count of Possession of a Deadly Weapon During the Commission of
a Felony, 11 Del. C. § 1447; one count of Conspiracy in the Second Degree, 11 Del. C. §
512; and one count of Criminal Solicitation in the Second Degree, 11 Del. C. § 502.
      2. On October 17, 2013, the State filed a motion to declare Mr. Brown an habitual
offender. The Court granted the motion on October 30, 2013 and sentenced him to life
in prison on both the Drug Dealing and Tier 5 Possession of Cocaine charges. On the
remaining charges, the Court sentenced Mr. Brown to a total of twenty-seven years
unsuspended time.
      3. Mr. Brown filed a timely Notice of Appeal to the Delaware Supreme Court.
At oral argument, Mr. Brown’s counsel raised the issue before the Supreme Court that
one of the Office of Chief Medical Examiner’s employees who had handled the evidence
seized in his case had been indicted for improper conduct in evidence handling. The
Supreme Court remanded the case permitting Mr. Brown to file a Motion for New Trial.
On remand, the Superior Court denied the motion. After further appellate proceedings,
the Delaware Supreme Court found no merit in any of Mr. Brown’s claims and affirmed
his conviction and sentence.
      4. Mr. Brown then filed his initial postconviction motion on October 2, 2015 and
several amended motions thereafter. His appointed counsel ultimately filed a motion to
withdraw because he concluded that the motion was without merit and that no meritorious
grounds for relief existed. The Court granted that motion on May 9, 2017. Mr. Brown
then supplemented his Rule 61 motion and after several revised briefing schedules, the
Commissioner considered his amended motion.
      5.   The Commissioner recommended in her Report that the Court deny Mr.
Brown’s Motion. The Court has reviewed the Report and considered Mr. Brown’s
appeal challenging the Report, which raises no new issues.
      NOW, THEREFORE, after a de novo review of the record in this action, review
of the Report, and considering Mr. Brown’s appeal challenging the Report;
      IT   IS   HEREBY         ORDERED      that   the   Commissioner’s     Report   and
Recommendation attached as Exhibit AA@ is adopted by the Court in its entirety.
Accordingly, Mr. Brown’s Motion for Postconviction Relief pursuant to Superior Court
Criminal Rule 61 is DENIED.

                                                   /s/Jeffrey J Clark
                                                        Judge

                                           2